                                                                                                     JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV18-08818-RGK (JPRx)                                         Date   November 16, 2018
 Title             BLANCA ARGELIA ARIAS v. RESIDENCE INN, et al




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
                    Sharon L. Williams                                         Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court

       On August 23, 2018, Blanca Argelia Arias (“Plaintiff”) filed a class action complaint against
Residence Inn by Marriott, LLC and Marriott Int’l, Inc. (“Defendants”) alleging state statutory claims
based on Defendants’ alleged failure to compensate its employees for wages, and missed rest and meal
break premiums, and failure to issue accurate itemized wage statements.

        On October 12, 2018, Defendants removed the action to this Court alleging jurisdiction on the
grounds of diversity of citizenship under the Class Action Fairness Act(“ CAFA”). Upon review of
Defendants’ Notice of Removal, the Court hereby remands the action for lack of subject matter
jurisdiction.

        Pursuant to 28 U.S.C. § 1332(d)(2), district courts shall have original jurisdiction over any civil
action in which (1) any member of the class of plaintiffs is a citizen of a state different from any
defendant; and (2) the matter in controversy exceeds the sum or value of $5,000,000, exclusive of
interest and costs. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege the amount in controversy, the removing defendant must supply this jurisdictional fact in the
Notice of Removal. Gaus v. Miles, Inc., 980 F.2d 564, 566-567 (9th Cir. 1992).

       Defendants calculate the amount in controversy by making significant assumptions. For
example, Defendants assume 30 minutes per week of unpaid overtime for each class member, and
missed rest breaks of anywhere from one to five days a week. Defendants also include attorneys fees by
estimating 25 percent of the amount in controversy they previously calculated using the aforementioned
assumptions.

       Equally valid assumptions could be made that result in damages that are less than the requisite
$5,000,000 amount in controversy. Without any evidence supporting Defendants’ assumptions, the
Court finds Defendants’ calculations unpersuasive.

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV18-08818-RGK (JPRx)                                         Date    November 16, 2018
 Title          BLANCA ARGELIA ARIAS v. RESIDENCE INN, et al

        In short, Defendants ask the Court to speculate as to the number of overtime hours worked and
the number of missed meal periods and rest breaks taken. The Court cannot base jurisdiction on
Defendants’ speculation and conjecture. Lowdermilk v. United States Bank Nat’l Assoc., 479 F.3d 994,
1002 (2007). Moreover, District courts within the Ninth Circuit are split with respect to including
prospective attorneys’ fees in the amount in controversy, and some courts have declined to do so. See,
e.g., MIC Philberts Invs. v. Am. Cas. Co of Reading, Pa., 2012 WL 2118239 at *5 (E.D. Cal. June 11,
2012). In those cases, the courts have found that attorneys’ fees are in the control of the client and
counsel and may be avoided or accrue over years, depending on legal strategy. See Grieff v. Brigandi
Coin Co., 2014 WL 2608209 at *3 (W.D. Wash. June 11, 2014). The Court finds those holdings well-
reasoned and finds that prospective attorneys’ fees are too speculative for inclusion into amount in
controversy.

        Accordingly, Defendants have failed to satisfy their burden that the amount in controversy meets
the jurisdictional requirement.

         In light of the foregoing, the action is hereby remanded to state court for all further proceedings.

         IT IS SO ORDERED.


                                                                                               :
                                                            Initials of Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
